Per Curiam:
The orders reviewed upon this appeal are affirmed. The judgment should be modified by reducing the amount to the liability accruing after the assignment, and as so modified affirmed, without costs. Clarke, P. J., and McLaughlin, J., dissenting and voting to affirm on the opinion of Shearn, J., at Special Term. Present — Clarke, P. J., McLaughlin, Laughlin, Dowling and Smith, JJ. Orders affirmed. Judgment modified as directed in opinion per curiam and as modified affirmed, without costs. Order to be settled on notice.